         Case 1:19-cv-03451-WHP Document 18 Filed 08/13/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
 BARBARA GAYLE, et al.,                              :
                                                     :           19cv3451
                        Plaintiffs,                  :
                                                     :           ORDER
               -against-                             :
                                                     :
 PFIZER INC., et al.,                                :
                                                     :
                        Defendants.                  :
                                                     :

WILLIAM H. PAULEY III, Senior United States District Judge:
              This Court having reviewed the parties’ joint status report dated August 7, 2019

(ECF No. 17), this Court adopts the following schedule:

             1. Defendants shall file any motion for judgment on the pleadings by September
                16, 2019. Plaintiffs shall file any opposition by October 16, 2019. Defendants
                shall file any reply by October 30, 2019. The parties shall appear for oral
                argument on December 13, 2019 at 3:00 p.m.

             2. The parties shall serve initial disclosures by September 16, 2019.

             In addition, the conference scheduled for August 14, 2019 is adjourned sine die.

Dated: August 13, 2019
       New York, New York                          SO ORDERED:


                                                   _______________________________
                                                        WILLIAM H. PAULEY III
                                                               U.S.D.J.
